Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 1 of 15




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA



   THE GEO GROUP, INC. and
   GEO TRANSPORT, INC.

                                              CIVIL CASE NO. 9:20-cv-80847-RJS
                     Plaintiffs,
         v.

   NETFLIX, INC.,

                     Defendant.

  __________________________________/

        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 2 of 15




                                   PRELIMINARY STATEMENT

          Although Netflix seeks to drape itself in the First Amendment and claims that its trademark

  misappropriation enhances the “realism” of the Netflix Original Series Messiah, there is nothing

  realistic about the show’s demonstrably false and defamatory accusations that The GEO Group,

  Inc. operates and GEO Transport, Inc. services an immigrant detention facility that houses people

  in an overcrowded overheated room with a chain-link cage and deprives them of beds, bedding,

  sunshine, recreation, and educational opportunities. To fix the defamatory falsehoods in Messiah,

  all Netflix had to do was omit the GEO name and trademarks from episodes featuring an immigrant

  detention facility plagued by conditions that do not exist at GEO facilities. Instead, Netflix scoffs

  that the trademarks it willfully misappropriated are “barely perceptible” and sends a warning shot

  to businesses across America that Netflix feels entitled to exploit their trademarks, destroy their

  goodwill, and misrepresent them with impunity. That is not the law and Netflix’s Motion must be

  denied for two reasons.

          First, the defamatory scenes are “of and concerning” GEO Group and GEO Transport

  because repeatedly throughout those scenes, the name “GEO” is explicitly identified on vehicles,

  a sign in the parking lot of the facility, and on the uniforms of guards at the facility, such that those

  who know the Plaintiffs can make out that they are depicted operating and servicing the facility.

          Second, Netflix is not entitled to First Amendment protection because it used Plaintiffs’

  trademarks in order to broadcast defamatory falsehoods about them and to mislead viewers about

  them. Holding otherwise would give billion-dollar entertainment corporations carte blanche to

  destroy the goodwill that trademark protection is intended to protect. As the United States

  Supreme Court has recognized, “there is no constitutional value in false statements of fact.” Gertz

  v. Welch, Inc., 418 U.S. 323, 340 (1974).




                                                     1
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 3 of 15




                                    FACTUAL BACKGROUND

         On behalf of the federal government, The GEO Group, Inc. manages and operates state-of-

  the-art immigrant detention facilities, which receive transportation services from its in-house

  transportation subsidiary, GEO Transport, Inc. Compl. ¶¶ 8-9, 15.1 GEO facilities do not house

  people in overcrowded, overheated rooms with chain-link cages, but rather provide beds, bedding,

  air conditioning, recreational spaces like soccer fields and gymnasiums, and educational spaces

  like classrooms and libraries. Id. ¶ 2.

         In seeking to prejudice the Court’s view of GEO, Netflix improperly attaches an OIG

  Report from outside the pleadings in support of its Rule 12(b)(6) Motion and falsely insinuates

  that the report supports Netflix’s defamatory accusations. Mot. at 4. It does not. In reality, the

  OIG Report demonstrates the falsity of Netflix’s accusations.           Although OIG conducted

  unannounced inspections of GEO facilities, reviewed their compliance with health, safety, and

  welfare requirements, interviewed detainees, and reviewed documentary evidence, the report does

  not contain any indication that any GEO facilities were housing people in overcrowded overheated

  rooms with chain-link cages or depriving them of beds, recreation, or educational opportunities.

  If such conditions existed at GEO facilities, OIG would have identified them in its report. While

  OIG identified a single GEO facility that did not offer “outdoor recreation,” even that finding

  demonstrates the falsity of Netflix’s claims by documenting that the facility in question offered

  recreation in a gymnasium with a roof that retracted to let in sunshine and fresh air.

         GEO has built a reputation and goodwill on its commitment to respecting the human rights

  of detained immigrants in its care, and obtained trademarks in the GEO name and logos to


  1 The Complaint and this brief refer to The GEO Group, Inc. and GEO Transport, Inc. collectively
  as “GEO” because the companies are part of a fully-integrated real estate investment trust that is
  listed on the New York Stock Exchange as “GEO” and because that name appears on both
  companies’ trademarks.

                                                   2
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 4 of 15




  distinguish GEO and to build and develop GEO’s brand as a company that provides humane

  environments. Compl. ¶¶ 8, 22.

           In filming the Netflix Original Series Messiah, Netflix willfully misappropriated the GEO

  name and trademarks and used them on vehicles, a parking lot sign, and guard uniforms that

  appeared before and throughout defamatory scenes of an immigrant detention facility where

  people were being housed—day and night—in an overcrowded overheated room with a chain-link

  cage, without beds, sunshine, recreation, or educational opportunities. Id. ¶¶ 1, 27, 29-36.

  Although GEO notified Netflix of the truth about the conditions at GEO facilities and asked Netflix

  to remove the GEO name and trademarks from the show, Netflix refused and continues to make

  the false and defamatory scenes available to millions of people worldwide. Id. ¶¶ 3, 14, 56.

                                       LEGAL ARGUMENT

  I.       THE DEFAMATORY SCENES ARE “OF AND CONCERNING” BOTH GEO
           GROUP AND GEO TRANSPORT.

           In seeking dismissal of GEO’s defamation claim, Netflix urges the Court to view scenes

  out of context and argues that the defamatory scenes are not “of and concerning” GEO. In

  advancing these arguments, Netflix misapprehends the law of defamation in several ways.

           First, Netflix invites this Court to view the scene of a GEO Transport bus at the end of

  episode 3 as an “out-of-context image of a tornado-damaged bus,” Mot. at 92, and argues that some

  of the scenes showing the GEO name “do not even depict how immigrants are housed at a detention

  center,” id. at 7. But as Netflix concedes elsewhere in its Motion, the scenes must be viewed in

  context. Id. at 16. The scene of the GEO Transport bus at the end of episode 3 must be viewed in

  context with the scenes (in the very next episode) of the GEO Transport car parked at an immigrant

  detention facility staffed by guards wearing GEO uniforms where GEO Transport vehicles are


  2   Emphasis added unless otherwise noted.

                                                   3
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 5 of 15




  expressly authorized to park and where people are being housed—day and night—in an

  overcrowded overheated room with a chain-link cage and without beds, sunshine, recreation, or

  educational opportunities. Viewed in context, those scenes make false accusations against both

  GEO Group and GEO Transport. Indeed, Netflix’s argument that the facility in Messiah is “the

  exact type of facility that GEO Transport regularly services,” id. at 17 n.9, proves the point:

  contrary to Netflix’s claim, the facility featured in the episode is not “the exact type of facility that

  GEO Transport regularly services;” rather, GEO Transport services facilities that do not house

  immigrants in overcrowded overheated rooms with chain-link cages, but provide beds, air

  conditioning, recreational spaces, classrooms, and libraries. See Compl. ¶ 2.

          Even if the scenes of GEO Transport vehicles and the immigrant detention facility where

  GEO Transport vehicles are expressly authorized to park were ambiguous such that they could

  convey “only an innocuous meaning” as to GEO Transport (they are not and they do not), it would

  be “for the trier of fact to decide whether the [show] was understood in the defamatory sense.”

  Perry v. Cosgrove, 464 So. 2d 664, 666 (Fla. 2d DCA 1985) (reversing dismissal of defamation

  claim based on ambiguous statement that “may have been intended to convey and perhaps did

  convey only an innocuous meaning”). At this stage, it is only for the Court to determine whether

  the episodes are “reasonably susceptible of a defamatory meaning.” See Kieffer v. Atheists of Fla.,

  Inc., 269 So. 3d 656, 660-61 (Fla. 2d DCA 2019); Pep Boys v. New World Commc’ns of Tampa,

  Inc., 711 So. 2d 1325, 1328 (Fla. 2d DCA 1998).

          Second, Netflix points out that “the GEO name is, in fact, never uttered once in the

  episodes.” Mot. at 2. But there is no requirement whatsoever that a defamation plaintiff’s name

  be “uttered” to satisfy the “of and concerning” requirement. Courts routinely find that the

  requirement is satisfied when the depiction of the plaintiff is purely visual, even when—unlike




                                                     4
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 6 of 15




  here—the plaintiff’s name is not repeatedly and explicitly identified visually. See, e.g., Boyles v.

  Mid–Fla. Television Corp., 431 So. 2d 627, 641 (Fla. 5th DCA 1983) (reversing dismissal

  of libel per se claim based on two broadcasts that included a photograph of plaintiff but did not

  identify him by name (and one broadcast that did identify the plaintiff by name)), approved, 467

  So.2d 282 (Fla. 1985); Brown v. Tallahassee Democrat, Inc., 440 So. 2d 588, 590 (Fla. 1st DCA

  1983) (reversing dismissal of defamation claim based on publication of plaintiff’s photograph but

  not his name); La Luna Enters., Inc. v. CBS Corp., 74 F. Supp. 2d 384, 389-391 (S.D.N.Y. 1999)

  (applying Florida law and finding that a CBS report was “of and concerning” restaurant even

  though CBS did not name the restaurant but showed footage of it); see also Coton v. Televised

  Visual X-Ography, Inc., 740 F. Supp. 2d 1299, 1310-11 (M.D. Fla. 2010) (defamation through use

  of plaintiff’s image but not name); Di Giorgio Fruit Corp. v. AFL-CIO, 215 Cal. App. 560, 569-

  70 (Cal. Ct. App. 1963) (upholding jury verdict that movie defamed plaintiff corporation even

  though plaintiff corporation was not named in the movie).

         All that is required to satisfy the “of and concerning” requirement is that those who know

  the plaintiffs can make out that they are the ones meant in the defamatory publication. O’Neal v.

  Tribune Co., 176 So. 2d 535, 548 (Fla. 2d DCA 1965). That standard is easily satisfied here, where

  the name “GEO” appears repeatedly before and throughout the defamatory scenes of the

  immigrant detention facility staffed by guards wearing uniforms that say “GEO”—first on the side

  of a bus at the end of episode 3 and then in episode 4 on the side of a car parked in the parking lot

  of the facility, which has a sign expressly authorizing “GEO” vehicles to park there. People who

  know the Plaintiffs know that GEO Group operates immigrant detention facilities and that its in-

  house transportation subsidiary GEO Transport provides transportation services to those facilities.

  Compl. ¶¶ 8-9. As such, the “of and concerning” requirement is satisfied because those who know




                                                   5
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 7 of 15




  GEO Group and GEO Transport can make out that they are the ones depicted operating and

  servicing the facility in the show.

         The cases Netflix cites do not suggest otherwise. For example, Netflix claims that a

  statement explicitly identifying “Jones Trucking” by name was held to not be “of and concerning”

  Jones Trucking. See Mot. at 18. Netflix is mistaken. Jones Trucking was not the plaintiff in that

  case and there was no determination that the statement explicitly identifying “Jones Trucking” was

  not “of and concerning” Jones Trucking. Rather, the court held that the statement was not “of and

  concerning” Joyce Jones, an individual who was not named anywhere in the defamatory

  publication at issue. See Jones v. Cmty. Newspapers, Inc., No. 05-cv-240, 2006 WL 2507610, at

  *4 (M.D. Fla. Aug. 29, 2006). Netflix’s citation to McIver v. Tallahassee Democrat, Inc. is equally

  puzzling. 489 So. 2d 793, 794 (Fla. 1st DCA1986). That case simply held that a company could

  not bring a defamation action based on a bribery accusation against its president, but reaffirmed

  the settled proposition that a company “may recover for libel just as an individual, where,” as here,

  the “publication prejudices it in the conduct of its trade or business.” Id.

         Third, Netflix argues that the defamatory scenes “make no suggestion or statement that the

  GEO Group, rather than the federal government, is responsible for the conditions in which the

  immigrants are housed,” noting that the show also depicts certain government employees,

  including a DOJ attorney, an immigration judge, and a DHS employee and CIA agent who

  interrogate their target at the GEO facility. Mot. at 18. But this argument ignores the context of

  show itself, which makes clear that the DHS employee and CIA agent do not work at the facility,

  but go to the facility to question their target after learning that he is being held there. Notably,

  when being transferred for interrogation, their target is escorted by two guards wearing GEO

  uniforms—plainly conveying to any reasonable viewer that a GEO facility is being portrayed.




                                                    6
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 8 of 15




  Moreover, no reasonable viewer would think that an immigration judge or DOJ attorney are

  responsible for servicing and operating immigration detention facilities or deciding whether to

  equip their housing areas with chain-link cages or beds. But, even if reasonable viewers who are

  not familiar with GEO Group and GEO Transport could possibly make that mistake (they could

  not), that is not the question: the question is whether viewers who know GEO Group and GEO

  Transport—an operator and a servicer of immigrant detention facilities—can make out that they

  are the ones portrayed operating and servicing the immigrant detention facility in the show.

  O’Neal, 176 So. 2d at 548. Moreover, even if the show were ambiguous as to whether GEO Group,

  GEO Transport, and/or the federal government was operating and servicing the immigrant

  detention facility, Netflix’s Motion must be denied because it is “for the trier of fact to decide

  whether the [show] was understood in the defamatory sense.” Perry, 464 So. 2d at 666 (reversing

  dismissal of defamation claim based on ambiguous statement).

         In sum, Netflix falsely accused GEO Group and GEO Transport of operating and servicing

  facilities that detain immigrants in overcrowded overheated rooms with chain-link cages and

  deprive them of beds, bedding, sunshine, recreation, and educational opportunities.           Those

  accusations are plainly defamatory per se as to both companies because, considered alone without

  innuendo, they “tend[] to harm the reputation of [Plaintiffs] by lowering [them] in the estimation

  of the community” or “expos[e them] to hatred, ridicule, or contempt or injure[] [their] business

  or reputation . . . .” Jews For Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1108–09 (Fla. 2008); Perry,

  464 So.2d at 666 (“[A] publication is libelous per se if, when considered alone without innuendo,

  it tends to subject a person to hatred, distrust, ridicule, contempt, or disgrace, or tends to injure

  him in his trade or profession[.]”); see also Diamond Ranch Acad., Inc. v. Filer, No. 14-cv-751,

  2016 WL 633351, at *19 (D. Utah Feb. 17, 2016) (accusation that operator of residential youth




                                                   7
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 9 of 15




  treatment facility had engaged in abusive treatment was defamatory per se); Mzamane v. Winfrey,

  693 F. Supp. 2d 442, 480-89 (E.D. Pa. 2010) (implication that school headmaster failed to report

  abuse and neglect was defamatory per se).

  II.    THE FIRST AMENDMENT DOES NOT ENTITLE ENTERTAINMENT
         CORPORATIONS TO MISAPPROPRIATE BUSINESSES’ TRADEMARKS IN
         ORDER TO DEFAME THEM AND MISLEAD CONSUMERS.

         Our legal system protects trademarks because “a party has a valuable interest in the good

  will of his trade or business, and in the trademarks adopted to maintain and extend it.” Hanover

  Star Milling Co. v. Metcalf, 240 U.S. 403, 412 (1916). As Justice Holmes observed nearly a

  century ago, a trademark “deals with a delicate matter that may be of great value but that is easily

  destroyed, and therefore should be protected with corresponding care.” A. Bourjois & Co. v.

  Katzel, 260 U.S. 689, 692 (1923). In seeking dismissal of Plaintiffs’ trademark claims, Netflix

  asks this Court to accept a radical and unprecedented proposition that billion-dollar entertainment

  corporations are entitled to misappropriate others’ trademarks in order to defame them to a global

  audience and destroy the very goodwill that trademark protection is intended to protect. That

  argument is meritless and must be rejected.

         A.      Netflix’s Misappropriation of GEO’s Trademarks is Not Artistically
                 Relevant to Messiah.

         Invoking the Rogers test to seek dismissal of Plaintiffs’ state and federal trademark claims,

  Netflix argues that it its willful misappropriation of Plaintiffs’ trademarks is artistically relevant

  because it enhances the “realism” of Messiah. Mot. at 12. This argument fails because there is

  nothing “realistic” about defamatory falsehoods. That is the problem with Netflix’s conduct, and

  that is what distinguishes this case from every single one of the cases Netflix cites. See, e.g.,

  Vallejo v. Narcos Prods., LLC, No. 18-cv-23462, 2019 WL 5884513, at *4 (S.D. Fla. May 24,

  2019) (no allegation by Pablo Escobar’s mistress that the depiction of her in the television show



                                                    8
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 10 of 15




  Narcos was false or defamatory); Valencia v. Universal City Studios LLC, No. 14-cv-528, 2014

  WL 7240526, at *8 (N.D. Ga. 2014) (no allegation that the movie Honey—about a fictional Bronx-

  based Latina hip hop dancer named Honey Daniels—had defamed a Bronx-based Latina hip hop

  dancer who used the stage name Honey Rockwell); VIRAG, S.R.L. v. Sony Comput. Ent. Am. LLC,

  No. 15-cv-1729, 2015 WL 5000102, at *11 (N.D. Cal. Aug. 21, 2015), aff’d, 699 F. App’x 667

  (9th Cir. 2017) (no allegation that use of company’s trademark on video game race car livery

  defamed the company); Louis Vuitton Malletier S.A. v. Warner Bros. Ent. Inc., 868 F. Supp. 2d

  172, 181 (S.D.N.Y. 2012) (no allegation that The Hangover’s depiction of fake Louis Vuitton bag

  or character’s comedic reference to his “Lewis Vuitton” bag had defamed Louis Vuitton);

  Twentieth Century Fox Television v. Empire Distribution, Inc., 875 F.3d 1192, 1192 (9th Cir.

  2017) (no allegation that the show Empire defamed the real-life Empire record label).

         While the Eleventh Circuit has applied the Rogers test to a case where the trademarked

  content was “needed for a realistic portrayal” of historic events, Univ. of Ala. Bd. of Trs. v. New

  Life Art, Inc., 683 F.3d 1266, 1278–79 (11th Cir. 2012), it has never authorized entertainment

  corporations to destroy businesses’ goodwill by misappropriating their trademarks to present

  unrealistic, false, and defamatory depictions of them. Indeed, Netflix does not cite a single case

  from any jurisdiction in which a court applied the Rogers test and dismissed a company’s

  trademark claims where the complaint stated a claim for defamation that was based on the use of

  the company’s trademarks. No such cases appear to exist.

         Where, as here, a trademark is used to paint an inaccurate and offensive picture of the

  trademark’s associations, it is not artistically relevant and is not entitled to First Amendment

  protection under the Rogers test. See Parks v. LaFace Recs., 329 F.3d 437, 454 (6th Cir. 2003)

  (applying the Rogers test and reversing grant of summary judgment to musical group OutKast that




                                                  9
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 11 of 15




  had titled a song “Rosa Parks” because “[i]n lyrics that are laced with profanity and in a ‘hook’ or

  chorus that is pure egomania, many reasonable people could find that this is a song that is

  clearly antithetical to the qualities identified with Rosa Parks.”) (emphasis in original). Netflix’s

  uses of Plaintiffs’ trademarks have no artistic relevance and are not protected by the First

  Amendment because they undermine the realism of Messiah by falsely portraying Plaintiffs.

  “[T]here is no constitutional value in [Netflix’s] false statements of fact.” Gertz, 418 U.S. at 340.

         Moreover, in applying the Rogers test, “the appropriate question to ask is: Did [Netflix]

  have a genuine artistic motive for using [GEO’s] mark[s] . . . ?” Stouffer v. Nat’l Geographic

  Partners, LLC, 400 F. Supp. 3d 1161, 1179 (D. Colo. 2019) (emphasis added). Although Netflix

  offers self-serving say-so that it misappropriated GEO’s trademarks because they have “artistic

  relevance” to Messiah, its own admissions rebut this assertion.              As Netflix concedes,

  “[i]mmigration policy and treatment of immigrants is hardly a focus of the plot.” Mot. at 5. This

  admission—coupled with Netflix’s assertions that the trademarks it willfully misappropriated are

  “imperceptible,” “fleeting,” “flickering glimpses,” “barely legible,” and of the “blink-and-you’ll-

  miss-them” nature—rebut Netflix’s assertion that it misappropriated those trademarks because

  they had artistic relevance to the show. Mot. at 1, 3, 12. Only discovery will reveal Netflix’s true

  intentions. At this stage, the Complaint alleges that “[b]ecause Netflix researched GEO during the

  process of producing Messiah, it was aware that the use of the GEO Trademarks did not further a

  goal of realism or serve any purpose other than to harm GEO’s good will and reputation.” Compl.

  ¶ 46. The Court’s task “is not to accept without question whatever purpose [Netflix] may now

  claim they had in” misappropriating GEO’s trademarks; rather, whether the trademarks have any

  artistic relevance “must be resolved by a finder of fact following an evidentiary hearing and not

  by a judge as a matter of law upon [a] limited record submitted in support of a motion for summary




                                                   10
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 12 of 15




  judgment.” Parks, 329 F.3d at 454, 459. All the more so at the motion to dismiss phase, where

  there has been no opportunity for discovery into Netflix’s true motives and the well-pled

  allegations in the Complaint must be accepted as true and construed in the light most favorable to

  Plaintiffs. Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999).

         B.      Netflix Explicitly Misled Consumers

         Even if Netflix’s false representation of GEO through the willful misappropriation of

  GEO’s trademarks enhanced the goal of “realism” in Messiah (it does not), Netflix’s Rogers

  defense would still fail because the Complaint alleges that Netflix explicitly misled consumers as

  to GEO’s approval or authorization of the use of its trademarks. See Rogers v. Grimaldi, 875 F.2d

  994, 999 (2d Cir. 1989). Contrary to Netflix’s assertion that “Plaintiffs do not allege . . . that

  Netflix has explicitly misle[]d any consumer about the source or content of Messiah.” Mot. at 13-

  14. GEO has alleged exactly that:

         49. Netflix’s misuse of the GEO Trademarks in connection with the facility featured
         in Messiah has confused and deceived the public into believing that the featured
         facility is a real GEO Facility or is associated with or sanctioned by GEO—all to
         the damage and detriment of GEO’s reputation, goodwill, and profits.

         …

         69. Netflix’s use of the GEO Trademarks on goods and services that are confusingly
         similar to those offered by GEO is likely to cause confusion among consumers
         and potential consumers as to the source, sponsorship, affiliation, or approval of
         goods and services sold by Netflix in connection with their infringing trademarks.

         …

         81. Defendant’s use of the GEO Trademarks constitutes a false designation of
         origin, a false or misleading description of a fact, or a false or misleading
         representation of fact that is likely to cause confusion, mistake, or deception in
         violation of Lanham Act § 43(a), 15 U.S.C. § 1125(A)(1)(a).

         82. Netflix has adopted and is using the GEO Trademarks in a manner that is likely
         to cause confusion, and is causing confusion, mistake, and deception among the
         general public as to the origin and affiliation of Netflix with GEO.



                                                 11
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 13 of 15




         83. Netflix is likely to deceive the public into believing that the references to the
         GEO Trademarks in episodes 3 and 4 of the series Messiah originate from, are
         associated with, or are otherwise authorized by GEO, all to the damage and
         detriment of GEO’s reputation, goodwill, and profits.

  Compl. ¶¶ 49, 69, 81–83. Although Netflix asserts otherwise, the use of a trademark can be

  explicitly misleading without an affirmative statement of plaintiff’s sponsorship or endorsement.

  See Gordon v. Drape Creative, Inc., 909 F.3d 257, 270 (9th Cir. 2018). The Gordon court reasoned

  an affirmative statement is not necessary when “the use of a mark alone may explicitly mislead

  consumers about a product’s source if consumers would ordinarily identify the source by the mark

  itself.” Id. Although Netflix invokes the disclaimer in the credits of the show, the disclaimer is

  irrelevant because, although it says that “characters and events” are fictitious, it says nothing about

  the companies and facilities depicted, and it does nothing to negate the false impression that GEO

  authorized the repeated use of its trademarks.

         Further, relevant considerations include “the degree to which [Netflix] use[d] the mark in

  the same way as [Plaintiffs]” and “the extent to which [Netflix] has added [its] own expressive

  content to the work beyond the mark itself.” Id. at 270–271. In this case, Netflix used GEO’s

  trademarks just as GEO uses them—the same image, the same design, placed on the sides of

  vehicles where GEO Transport places them and at an immigration detention facility on guard

  uniforms precisely how and where GEO Group places them. Compl. ¶ 29. Given that Netflix used

  GEO’s trademarks in the same way that GEO uses them, and did so repeatedly in two different

  episodes, it is entirely plausible to infer that members of the public believed that Netflix’s use of

  GEO’s trademarks was authorized by GEO. Netflix’s Rogers defense to Plaintiffs’ state and

  federal trademark claims therefore fails. See MGFB Props., Inc. v. Viacom, Inc., No. 19-cv-257,

  2019 WL 8096508, at *1 (N.D. Fla. Oct. 21, 2019) (denying motion to dismiss based on Rogers

  defense where complaint alleged, among other things, that defendants’ use of plaintiff’s name was



                                                    12
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 14 of 15




  likely to cause confusion about the source of the show); see also Bryant, 187 F.3d at 1273 n.1 (at

  the motion to dismiss stage, “all-well pleaded facts are accepted as true, and the reasonable

  inferences therefrom are construed in the light most favorable to the plaintiff.”)

                                           CONCLUSION

         Businesses have the right not to have their own trademarks willfully misappropriated and

  weaponized to misrepresent them and destroy the goodwill their trademarks were intended to

  protect. Netflix’s Motion to Dismiss should be denied.

   Dated: September 18, 2020                       Respectfully Submitted,

                                                   /s/ Shannon B. Timmann
                                                   Shannon B. Timmann, Esq. (Fl. Bar. No. 98810)
                                                   Megan L. Meier, Esq. (Pro Hac Vice), Va. Bar
                                                   No. 887220
                                                   CLARE LOCKE LLP
                                                   10 Prince Street
                                                   Alexandria, VA 22314
                                                   Telephone: (202) 628-7400
                                                   Email: megan@clarelocke.com
                                                   Email: shannon@clarelocke.com

                                                   Barry F. Irwin, P.C. (Pro Hac Vice), Ill. Bar No.
                                                   6211213
                                                   Manon L. Burns (Pro Hac Vice), Ill. Bar No.
                                                   6329495
                                                   Irwin IP LLC
                                                   222 South Riverside Plaza, Suite 2350
                                                   Chicago, IL 60606
                                                   Phone: 312.667.6080
                                                   Email: birwin@irwinip.com
                                                   Email: mburns@irwinip.com

                                                   Attorneys for Plaintiffs




                                                   13
Case 9:20-cv-80847-RS Document 38 Entered on FLSD Docket 09/18/2020 Page 15 of 15




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

  by CM/ECF, on September 18, 2020, on all counsel of record.

                                           /s/ Shannon B. Timmann
                                          Shannon B. Timmann




                                               14
